Citation Nr: 0913468	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to April 
1946, from July 1950 to August 1951 and from May 1952 to 
October 1969.  The Veteran died in June 1996 and the 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that new 
and material evidence sufficient to reopen a claim for 
service connection for the cause of the Veteran's death had 
not been submitted.  The appellant's disagreement with that 
rating decision led to this appeal.

In September 2007, the appellant clarified that she did not 
wish to appear at a hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated in July 2003, the Board denied 
service connection for the cause of the Veteran's death.

2.  The evidence received since the July 2003 Board decision 
does not relate to a material fact necessary to substantiate 
the claim; the additional evidence is cumulative and 
redundant of evidence previously considered; it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for the cause of the Veteran's death.

CONCLUSIONS OF LAW

1.  A July 2003 Board decision that denied service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7266 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 
(2008).

2.  New and material evidence has not been received since the 
July 2003 Board decision to reopen the claim for service 
connection for the cause of the Veteran's death.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the appeal, the Court also issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish her entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.

Further, in Hupp v. Nicholson, 21 Vet. App. 342 (2007) the 
Court determined that, when adjudicating a claim for death 
and indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Board finds that VA has substantially satisfied these 
duties with regard to the claim on appeal and the presumed 
error raised by any defect is rebutted by other documentation 
of file that shows that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
appellant was issued an August 2005 notification letter.  The 
appellant was informed about the information and evidence not 
of record that is necessary to substantiate her claim; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  

The appellant was informed that the July 2003 Board decision 
was final and of the evidence needed to reopen her claim.  
She was also informed of the evidence needed to substantiate 
her underlying claim for service connection for the cause of 
the Veteran's death.  The appellant was aware that the 
Veteran was not service connected for any disabilities at the 
time of his death.  See July 2003 Board decision.  Thus, the 
Board finds that the August 2005 letter substantially 
satisfied the duty to notify in the circumstances of this 
case, and any presumed error is rebutted.  See Kent, supra; 
Hupp, supra; Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

With respect to the Dingess requirements, while the August 
2005 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the appellant's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The August 2005 VCAA notification letter was 
furnished to the appellant prior to the October 2005 RO 
decision that is the subject of this appeal.  Therefore, the 
notice was timely.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The July 2003 Board decision 
determined that all evidence for an equitable disposition of 
the Veteran's claim had been developed.  The appellant has 
not identified any additional evidence since the July 2003 
Board that was not previously obtained.  The Board is 
cognizant that the appellant and her representative have 
requested that VA obtain an opinion.  The Board can find no 
basis for a duty to provide an opinion in this case, absent 
the receipt of new and material evidence.  See 38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c)(4)(c)(iii); see also DeLaRosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations:  Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  The service 
personnel records do not confirm that the Veteran had Vietnam 
service or was otherwise exposed to herbicides while on 
active duty.  See 38 C.F.R. § 3.307(a)(6)(iii).  None of the 
diseases listed on the death certificate are among the 
diseases provided presumptive service connection on the basis 
of presumed exposure to an herbicide agent.  See 38 C.F.R. 
§ 3.309(e) and the factual background and analysis below.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  In short, the evidence must show 
that a service-connected disability was either the principal 
cause or a contributory cause of death.  For a service-
connected disability to be the principal (primary) cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Law and Regulations:  New and Material Evidence

When a determination of the agency of original jurisdiction 
(AOJ), the RO in this case, is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
See 38 C.F.R. § 20.1104.  When a claimant request that a 
claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis 
for allowing the claim.  See 38 C.F.R. § 20.1105.

Amendments to 38 C.F.R. § 3.156(a) made in 2001 revised the 
standard for new and material evidence, and those amendments 
apply to this application to reopen a claim for service 
connection for the cause of the Veteran's death as it was 
filed in May 2005.  As relevant here, new and material 
evidence is defined as follows:  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b).

Factual Background

The Veteran died in June 1996.  The certificate of death 
shows that the immediate cause of death was cardiopulmonary 
arrest, with antecedent cause of cor pulmonale and underlying 
cause of hypostatic pneumonia.  Other significant causes were 
listed as status-post cerebrovascular accident and thrombosis 
secondary to hypertension.  Prior to the July 2003 Board 
decision, in addition to the certificate of death, the claims 
file also contained a U.S. State Department report of death 
of a citizen abroad, and medical records relating to 
evaluation and treatment for various ailments.  In addition, 
the claims file contained service treatment records and 
evidence developed pursuant to the contention that the 
Veteran was exposed to ionizing radiation during service.

In the July 2003 decision, the Board made a number of 
findings, including that the Veteran did not die of a 
radiogenic disease and was not radiation exposed; that the 
conditions listed as having caused or contributed to the 
Veteran's death were first shown to have become manifest 
around 1986, nearly seventeen years after discharge; service 
connection was not in effect for any disease or disability at 
the time of the Veteran's death; and that there was no 
probative, competent medical evidence of record linking the 
cause of death to active service.

The appellant appealed the Board's decision but the decision 
was affirmed by the Court of appeals for Veterans Claims.  In 
order to reopen the claim, new and material evidence must 
have been submitted since the July 2003 Board decision.  See 
38 C.F.R. § 3.156.

Since the July 2003 Board decision, the appellant has 
submitted duplicates of the certificate of death, a U.S. 
State Department report of death, and certain service 
treatment records.  In support of her application to reopen 
her claim, the appellant has again asserted, in essence, that 
the Veteran's death was due to his alleged exposure to 
ionizing radiation.  She has also contended that service 
connection for the cause of death is warranted based on the 
presumptive law and regulations regarding exposure to 
herbicide agents, asserting that the Veteran participated in 
"Vietnam War Operations."  See 38 C.F.R. §§ 3.307, 3.309.  

The appellant has also claimed that there were errors in the 
July 2003 Board decision and prior adjudications by the RO.  
However, as noted above, the July 2003 Board decision was 
affirmed by the Court.

Analysis

Since the July 2003 Board decision, the appellant has 
submitted medical evidence that was considered by the Board 
in its July 2003 decision.  In addition, she has reasserted 
the contention that the Veteran's death was attributable to 
ionizing radiation.  She has not submitted evidence to 
corroborate her assertion regarding the Veteran's alleged 
exposure to radiation.  

The appellant has also made a new contention-namely, that the 
Veteran's death was due to his exposure to a herbicide agent.  
After consideration of this contention, the Board finds that 
it does not constitute new and material evidence.  A new 
etiological theory does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  That is, 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).  Next, the Board 
highlights that there is no evidence of record to support a 
finding that the Veteran had service in the Republic of 
Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Moreover, none of the diseases listed on the certificate of 
death are among the diseases provided presumptive service 
connection based on presumed herbicide exposure.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board further notes in this 
regard that the appellant has not indicated what disease was 
due to the Veteran's alleged exposure to a herbicide agent 
and there is competent evidence of record that indicates a 
link between any of the causes of death and such claimed 
exposure.  

The Board finds that new and material evidence sufficient to 
reopen the appellant's claim has not been received.  The 
evidence submitted since the July 2003 Board decision 
essentially duplicates previous evidence of record.  The 
appellant's statements regarding contended ionizing radiation 
exposure are cumulative and redundant of statement previously 
of file.  The appellant's contention that the Veteran's death 
should be service connected based on exposure to a herbicide 
agent is not new and material evidence as this assertion does 
not raise the reasonable possibility of substantiating the 
claim.  

In view of the foregoing, the Board finds that the evidence 
submitted since the July 2003 Board decision is cumulative 
and redundant of the evidence then of record and does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The additional evidence in question 
does not provide an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the Veteran's death.  As none of the newly received 
evidence is new and material evidence, the application to 
reopen the claim for service connection for the cause of the 
Veteran's death must be denied.  38 U.S.C.A. §§ 5108, 7105 
West 2002); 38 C.F.R. § 3.156 (2008).


ORDER

New and material evidence has not been received to reopen a 
claim for entitlement to service connection for the cause of 
the Veteran's death. 


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


